Davis, P. J. :
We have examined this case and the numerous questions raised by the appellant’s counsel in the course of its trial, with care, and have reached the conclusion that there are no grounds calling for our interference with the verdict or judgment.
The motion for a new trial, on the ground that the damages were excessive, was properly denied. The jury were justified, upon all the facts and circumstances of the case, in finding express malice, and were quite at liberty to award damages to the extent to which they were given.
In respect to the various requests -to charge, it is not necessary to notice them in detail. Of course, the jury were at liberty to take into consideration all the facts and circumstances of the case in considering the question of damages, and a request to charge *601that they were at liberty to clo so would have been improperly refused. The request to charge, upon that subject, undertook to enumerate various facts and circumstances, but stopped far short of including the whole, and for that reason the court was not bound to adopt or charge it as requested. There is no conflict between this view and those expressed by the Court of Appeals in Spooner v. Keeler (51 N. Y., 527).
It was not held by this court in Samuels v. Evening Mail Association (6 Hun, 5-11), that a jury could not take into consideration, where á libel had been proved and injury to character shown, the sufferings of the plaintiff by reason of wounded feelings. The intimation of the opinion was intended simply to be that, in a case where no damage to character was proved, the mere fact that the plaintiff’s feelings were wounded by an alleged libel was not alone sufficient to maintain the action ; and that is in accordance with the established rule that a libel addressed and delivered only to the plaintiff cannot be the basis of an action. In several cases where damages have been shown, the court have treated injury to feelings as a proper subject of consideration. (Littlejohn v. Greeley, 13 Abb., 59; King v. Root, 4 Wend., 139; Fry v. Bennett, 4 Duer, 257; Swift v. Dickerman, 31 Conn., 291, et seq.) Nor were the damages limited to injury to.plaintiff in his professional capacity. He was entitled to recover for any injury to his character and standing which the jury believed him to have suffered either in his professional, public or private station.
We are of opinion that there is no just ground for interfering with the verdict or judgment, by reason of any of the exceptions taken in the case.
Ingalls, J., concurred.
' Present — Davis, P. J. and Ingalls, J. ; Beady. J. taking no part.
Judgment affirmed.